SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE This Settlement Agreement and Mutual General Release (hereinafter referred to as the “Settlement Agreement”), is effective as of January , 2009, and is made by and between Ethos Environmental, Inc., a Nevada corporation (the “Company”) and Dick F. Chase, an individual (“Chase”). Ethos and Chase shall hereinafter collectively be referred to as “the Parties.”This Agreement is made in consideration of the following facts and recitals: BACKGROUND INFORMATION A.Whereas, on March 31, 2008, the Company issued a Promissory Note to Chase in the principal amount of $300,000 and bearing interest at 12% per annum, payable monthly in arrears (the “2008 Note”). The 2008 Note is due in full on March 31, B.Whereas, the Company is currently offering $1,000,000 of 12% Convertible Debentures, pursuant to a private placement (the “Private Placement”). The Private Placement is comprised of 20 Units (each a “Unit”) offered at $50,000 per Unit, each Units includes the 12% Convertible Debenture, a Common Stock Purchase Warrant for the purchase of 100,000 shares of the Company’s Common Stock at $0.25 per share and 33,000 shares of the Company’s Common Stock are included as incentive shares for the purchase of each Unit. C.Whereas, the Parties wish to: (i) amend the 2008 Note and convert $50,000 of the principal amount due under the 2008 Note into one Unit under the Private Placement; (ii) the Company and Chase shall enter into those documents evidencing the Private Placement, including a Securities Purchase Agreement,Convertible Debenture, Common Stock Purchase Warrant and Security Agreement; (iii) the Company shall issue a new note in the principal amount of $250,000 bearing interest at 12% per annum, due in full on or before December 31, 2009 (the “New Note”); and, the New Note shall provide that Chase shall have the right to convert any amounts due under the New Note into additional Units based on each new Unit purchased by entities or individuals introduced to or referred by Chase to the Company. D.Whereas, as a result of negotiations between the Parties the foregoing resolution is deemed by each Party to be fair and equitable, and by this Settlement Agreement wish to compromise, resolve, waive and release any and all claims, known or unknown, which exist or may exist between them today, except for any claims that are intended to survive this Settlement Agreement as set forth herein, on the terms set forth herein. AGREEMENT Now, wherefore, for good and valuable consideration, the Parties hereto agree as follows: 1.Mutual General Release. 1.1Release By the Company.Except as to such rights or claims as may be created by this Settlement Agreement or any agreement executed by the Parties pursuant to this Settlement Agreement, and subject to and conditioned upon the performance and completion of the undertakings by Chase as set forth in Section 2, below, the Company hereby discharges and releases Chase, and his assigns, agents, representatives, attorneys, predecessors and successors in interest, from any and all claims, demands, obligations, or causes of action heretofore or hereafter arising out of, connected with, or incidental to Chase’s relationship with the Company. 1 1.2Release by Chase.Except as to such rights or claims as may be created by this Settlement Agreement or any agreement executed by the Parties pursuant to this Settlement Agreement, and subject to and conditioned upon the performance and completion of the undertakings by Company as set forth in Section 2, below, Chase hereby discharges and releases the Company, and the Company’s current and former officers, directors, employees, shareholders, note holders, attorneys, assigns, agents, representatives, predecessors and successors in interest, from any and all claims, demands, obligations, or causes of action heretofore or hereafter arising out of, connected with, or incidental to Chase’s relationship with the Company prior to the effective date hereof. 1.3Release of Unknown Claims.The Parties acknowledge and agree that this release applies to all claims for any injuries, damages, losses or claims, whether known or unknown, foreseen or unforeseen, patent or latent, that the Parties hereto now have or may acquire, and each Party hereto hereby waives application of California Civil Code Section 1542, and any and all provisions, rights and benefits conferred by any law of any state or territory of te United States, or principle of common law, which is similar, comparable or equivalent to California Civil Code Section (a)Each Party hereto certifies that such party is aware of the provisions of California Civil Code Section 1542 which states: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR. (b)The Parties understand and acknowledge the significance and consequences of the waiver of California Civil Code Section 1542; and that this release and waiver of California Civil Code 1542 is a significant material part of the consideration of entering into this Settlement Agreement.The Parties expressly acknowledge that this Settlement Agreement except for ongoing obligations set forth in the attached agreements, is intended to include a release, without limitation, of all claims, and acknowledges that the execution of this Settlement Agreement is entered into for the purpose of extinguishing any such claim or claims. (c)The Parties further understand and acknowledge that if any party hereto, or such Parties respective officers, directors, employees, shareholders, attorneys, assigns, agents, representatives, predecessors and successors in interest, eventually discover additional damages or claims arising out of the facts and claims released herein, that Party will not be able to make any claim for any such losses or damages.Furthermore, the Parties acknowledge that they intend these consequences even as to claims for losses or damages that may exist as of the date of this Settlement Agreement but which the Parties hereto do not presently know to exist, and which if known, would have materially affected the Party’s decision to execute this Settlement Agreement. 1.4The Parties understand and agree the word “claims” to include all actions, claims, and grievances, whether actual or potential, known or unknown, and specifically but not exclusively all claims arising and relating directly or indirectly out of any of the facts, acts, omissions, events, damages and/or injuries arising from or relating in any way to any litigation which is pending between the Parties, that have arisen, or may arise in the future, or from or relating directly or indirectly from any and all events or relationships between the Parties.All such claims (including related fines, penalties, interest, attorneys’ fees and costs, rights of injunctive relief) are forever barred by this Agreement and without regard to whether those claims are based on any alleged breach of a duty arising in a statute, contract, or tort; any alleged unlawful act, including, without limitation, fraud and deceit, negligent misrepresentation, conversion of labor, breach of partnership, intentional interference with business contract, breach of contract; or any other claim or cause of action; and regardless of the forum in which it might be brought. 2 2.Agreements and Undertakings of the Parties. Concurrently with the execution of this Settlement Agreement, and as a conditioned precedent to the settlement of the Parties contemplated by this Settlement Agreement, the Parties shall enter into the following agreements and undertakings: 2.1Execution of Private Placement Documents.The Company and Chase shall enter into those certain Agreements comprising the Company’s Private Placement, including a Securities Purchase Agreement attached hereto as Exhibit 2.1.1, the Convertible Promissory Note attached hereto as Exhibit 2.1.2, the Common Stock Purchase Warrant attached hereto as Exhibit 2.1.3, and the Security Agreement attached hereto as Exhibit 2.2Execution of Promissory Note.The Company and Chase shall enter into that certain New Note, as attached hereto as Exhibit 2.2 evidencing the remaining $250,000 due and payable to Chase and including the right to convert any such principal and interest due and owing into additional Units based on any Units sold by the Company to an individual or entity referred to or introduced by Chase to the Company. 3.Representations, Warranties and Covenants of Chase. 3.1Acknowledgment of Potential Increase in Share Value and/or Sale of the Company. (a)Chase acknowledges that the sale price for the shares of the Company’s Common Stock has been determined based on negotiations and the terms of this settlement and not on actual market value of the shares. (b)Chase acknowledges that Chase is not relying upon any person, firm or corporation, in making his decision to purchase pursuant to the Private Placement. (c)Chase further acknowledges and represents that he understands that the shares of common stock of the Company could depreciate in value considerably in the near term or otherwise in the future and notwithstanding such possibility Chase desires to enter into this Settlement Agreement and the related agreements identified herein. 3.2Authority.Chase represents and warrants that he has all requisite power and authority to execute and deliver this Settlement Agreement, and any of the related agreements and documents, and to consummate any of the transactions contemplated hereby.This Settlement Agreement when duly executed and delivered by Chase, assumes the due authorization, execution, and delivery thereof Chase, and constitutes the legal, valid, and binding obligation of Chase in accordance with its terms. 4.Representations, Warranties and Covenants of the Company 4.1Authority.The Compnay represents and warrant that it has all requisite power and authority to execute and deliver this Settlement Agreement, and any of the related agreements and documents, and to consummate any of the transactions contemplated hereby or thereby.The execution and delivery of this Settlement Agreement and the consummation of the transactions contemplated hereby has been duly authorized by all necessary corporate action, and no other proceedings on the part of the Company is necessary to authorize this Settlement Agreement or to consummate the transactions contemplated hereby. 5.Notices.All notices, requests, demands and other communications under this Agreement, including any request or demand for indemnification under paragraph 3, shall be in writing and shall be deemed to have been duly given on the date of service if served personally on the party to whom notice is to be given or within five (5) business days if mailed to the party to whom notice is to be given, by first-class mail, registered, or certified, postage prepaid and properly addressed as follows: 3 If to the Company:
